***Text Omitted and Filed Separately with the Securities and ExchangeExhibit 10.2Commission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Confidential EXECUTION COPY DISCOVERY COLLABORATION AND LICENSE AGREEMENT between CYTOMX THERAPEUTICS, INC. and ABBVIE IRELAND UNLIMITED COMPANY Dated as of April 21, 2016 DB1/ 86243471 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS1 ARTICLE 2 TARGET NOMINATION AND EXCHANGE22 Target Nomination.22 [***]24 [***]24 ARTICLE 3 COLLABORATION MANAGEMENT25 Joint Research Committee.25 General Provisions Applicable to JRC.26 Discontinuation of Participation on the JRC27 Interactions Between a JRC and Internal Teams27 Working Groups27 Expenses28 ARTICLE 4 DEVELOPMENT AND REGULATORY28 Antibody Sequence Delivery28 Creation of Discovery Probodies28 Creation of Discovery PDCs29 Development of Discovery PDCs and Licensed Products29 Supply of Technology for Development Purposes29 Expenses30 Subcontracting30 Regulatory Matters.30 Compliance31 Records.31 ARTICLE 5 COMMERCIALIZATION32 In General32 Diligence32 Statements and Compliance with Applicable Law32 Booking of Sales; Distribution32 Product Trademarks33 Markings33 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Commercial Supply of Discovery PDCs or Licensed Products.33 ARTICLE 6 GRANT OF RIGHTS35 Grants to AbbVie.35 Grants to Licensor.35 Sublicenses36 Distributorships36 Co-Promotion Rights36 Retention of Rights.36 Confirmatory Patent License36 Exclusivity with Respect to the Territory.37 In-License Agreements37 Reverse Engineering38 ARTICLE 7 PAYMENTS AND RECORDS39 Upfront Payment39 Second Accepted Target Fee39 Development Milestones39 Regulatory Milestones39 Sales-Based Milestones41 Royalties.42 Royalty Payments and Reports44 Mode of Payment; Offsets44 Withholding Taxes44 Indirect Taxes45 Interest on Late Payments45 Financial Records45 Audit45 Audit Dispute46 Confidentiality46 Diagnostic or Veterinary Products46 No Other Compensation46 - ii - ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 ARTICLE 8 INTELLECTUAL PROPERTY47 Ownership of Intellectual Property.47 Maintenance and Prosecution of Patents.48 Enforcement of Patents.51 Infringement Claims by Third Parties54 Invalidity or Unenforceability Defenses or Actions.55 Third Party Licenses56 Product Trademarks.56 Inventor's Remuneration57 ARTICLE 9 PHARMACOVIGILANCE AND SAFETY57 Pharmacovigilance57 Global Safety Database57 ARTICLE 10 Confidentiality AND Non-Disclosure58 Product Information58 Confidentiality Obligations59 Permitted Disclosures60 Public Announcements61 Publications.62 Return of Confidential Information63 Survival63 ARTICLE 11 REPRESENTATIONS AND Warranties63 Mutual Representations and Warranties63 Additional Representations, Warranties and Covenants of Licensor64 Debarment66 Obtainment of Rights67 Disclaimer of Warranties68 ARTICLE 12 Indemnity68 Indemnification of Licensor68 Indemnification of AbbVie68 Notice of Claim69 Control of Defense.69 - iii - ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Special, Indirect, and Other Losses71 Insurance71 ARTICLE 13 Term and Termination72 Term.72 Termination for Material Breach.72 Additional Termination Rights by AbbVie.73 Termination for Insolvency73 Rights in Bankruptcy.73 Termination in Entirety.74 Termination of Terminated Territory74 Termination of Accepted Target:75 Remedies75 Accrued Rights; Surviving Obligations.75 ARTICLE 14 Miscellaneous76 Force Majeure76 Change in Control of Licensor.77 Export Control77 Assignment.77 Severability78 Governing Law, Jurisdiction and Service.79 Dispute Resolution79 Notices.81 Entire Agreement; Amendments82 English Language82 Waiver and Non-Exclusion of Remedies82 No Benefit to Third Parties82 Further Assurance83 Relationship of the Parties83 Performance by Affiliates83 Counterparts; Facsimile Execution83 References83 - iv - ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Construction83 SCHEDULES Schedule 1.17Announced Reserved Programs Schedule 1.19Antibody Criteria Schedule 1.48Corporate Names Schedule 1.56Discovery PDC Success Criteria Schedule 1.59Discovery Probody Success Criteria Schedule 1.60Discovery Research Plan Schedule 1.173Tool Patents Schedule 7.4.4Peer-Reviewed Publications Schedule 10.4Form of Press Release Schedule 11.2.1Existing Patents Schedule 14.7.3ADR Procedures - v - ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 DISCOVERY COLLABORATION AND LICENSE AGREEMENT
